As long as one is in full possession of his mental faculties, he is capable of transacting some parts of his business, whatever it may be, although he is incapable of physical action. If the words "wholly disable him from transacting any and every kind of business pertaining to the occupation under which he is insured," were to be construed literally, the defendants would be liable in no case unless, by the accident, the insured should lose his life or his reason. Hooper v. Insurance Co., 5 H.  N. 546. It is certain that neither party intended such a result. It cannot be said, as a matter of law, that the plaintiff's disability was not sufficient to entitle him to compensation under the terms of the policy.
The "visible mark upon the body" required by the policy need not be a bruise, contusion, laceration, or broken limb; but may be any visible evidence of an internal strain which may appear within a reasonable time after the injury is received. Pennington v. Insurance Co., 85 Ia. 468; Mutual Accident Ass'n v. Barry, 131 U.S. 100; Freeman v. Association,156 Mass. 351, 354.
Exception overruled.
CLARK, J., did not sit: the others concurred. *Page 579